DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 in the reply filed on 10/11/2022 is acknowledged.
	Claims 2-3 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “guide member 101” (page 11, lines 22-23) and “cutting line 150” (page 14, line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 4, line 17, it appears that “heal” should be changed to --heel--.
On page 14, line 3, it appears that “Fig. 4” should be changed to --Fig. 3--.

The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “a heal portion” in line 4. It appears that this limitation should read --a heel portion--.
Claim 1 recites the limitation “a cover member … which is inserted into” in lines 6-7. It appears that this limitation should read -- a cover member … which is inserted onto-- (emphasis added for clarity), as the cover member covers the front and rear guide members.
Claims 12 and 20 recite the limitation “accessary” in line 3. It appears that this limitation should read --accessory--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “Hanji (Korean traditional paper) paste materials” in line 3. It is not clear what structure is encompassed by such language, such as what type of paper constitutes Korean traditional paper, or what type of paste materials are claimed.
Claim 7 recites the limitation “the rear guide member is fixed to a heel portion of the mannequin’s foot” in lines 1-2. However, claim 1 previously recites “A flexible shoe for a mannequin” (line 1). It is not clear if the claims are directed to the subcombination of a shoe for a mannequin (as indicated by the preamble of claim 1), or to the combination of a shoe and a mannequin (as indicated by the positively claimed relationship between the shoe and the heel portion of the mannequin in claim 7). The claims should be amended to either clearly positively claim the shoe and the mannequin, or to remove the positive relationship between the shoe and the mannequin (for example, --the rear guide member is adapted to be fixed to a heel portion…--). For purposes of examination it appears that the claims are directed to the subcombination of a shoe for a mannequin, and the mannequin is not positively claimed.
Claims 9 and 17 recite the limitation “an opening that receives the mannequin’s foot” in lines 2-3. However, claim 1 previously recites “A flexible shoe for a mannequin” (line 1). It is not clear if the claims are directed to the subcombination of a shoe for a mannequin (as indicated by the preamble of claim 1), or to the combination of a shoe and a mannequin (as indicated by the positively claimed relationship between the shoe and the foot of the mannequin in claims 9 and 17). The claims should be amended to either clearly positively claim the shoe and the mannequin, or to remove the positive relationship between the shoe and the mannequin (for example, --an opening that is configured to receive the mannequin’s foot--). For purposes of examination it appears that the claims are directed to the subcombination of a shoe for a mannequin, and the mannequin is not positively claimed.
Claims 10 and 18 recite the limitation “a through-hole that a bottom surface of the mannequin’s foot receives a support through” in lines 2-3. However, claim 1 previously recites “A flexible shoe for a mannequin” (line 1). It is not clear if the claims are directed to the subcombination of a shoe for a mannequin (as indicated by the preamble of claim 1), or to the combination of a shoe and a mannequin (as indicated by the positively claimed relationship between the shoe and the foot of the mannequin in claims 10 and 18). The claims should be amended to either clearly positively claim the shoe and the mannequin, or to remove the positive relationship between the shoe and the mannequin (for example, -- a through-hole that a bottom surface of the mannequin’s foot is configured to receive a support through--). For purposes of examination it appears that the claims are directed to the subcombination of a shoe for a mannequin, and the mannequin is not positively claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Weidl et al. (US 2017/0303627), herein Weidl.
Regarding claim 1, Weidl discloses a flexible shoe for a mannequin, comprising: a front guide member (532) configured to receive and cover a toe portion of a mannequin's foot; a rear guide member (531) configured to receive and cover a heel portion of the mannequin's foot; and a cover member (150) configured to cover the mannequin's foot which is inserted onto the front guide member and the rear guide member, wherein the front guide member, the rear guide member, and the cover member are separate members; and the cover member wraps around the front guide member and the rear guide member together (paragraphs 0099, 0113-0116; Fig. 1A, 5A-5B, 9A-9B).
Regarding claim 4, Weidl discloses that the front and rear guide members are made from plastic materials (such as polyamide or TPU; paragraph 0102).
Regarding claim 5, Weidl discloses that  a circumferential adjusting structure (hook and loop fastener) is formed on a top surface or a bottom surface of the front guide member to adjust a circumference of the front guide member (paragraph 0115).
Regarding claim 6, Weidl discloses that the circumferential adjusting structure has a structure that is cut by a given length along one side (wherein there is a cut in the strap that forms the front guide member to form both sides of the hook and loop fastener; Fig. 5A).
Regarding claim 7, Weidl discloses that the rear guide member is configured to be fixed to a heel portion of the mannequin's foot  and a portion corresponding to the heel portion by an attaching member (elastic or hook and loop fastener; paragraph 0115).
Regarding claim 8, Weidl discloses that the cover member is made of materials having a given elastic restoring force so that the cover member is elastically deformed according to shapes of the front guide member, the rear guide member, and the mannequin's foot (paragraph 0030).
Regarding claims 9 and 17, Weidl discloses that  an upper portion of the cover member is opened to form an opening that receives the mannequin's foot (Fig. 1A, 9A).
Regarding claims 10 and 18, Weidl discloses that a bottom surface of the cover member is provided with a through-hole that a bottom surface of the mannequin's foot is configured to receive a support through (paragraph 0155-0156; Fig. 21A, 21C).
Regarding claims 11 and 19, Weidl discloses that the cover member includes a coupling line (971) formed on a bottom surface thereof (paragraph 0126; Fig. 9A-9B).
Regarding claims 12 and 20, Weidl discloses that  a surface of the cover member is provided with a pattern indicating presence of a sewn stitch or accessory (Fig. 1A, 9A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732